Exhibit h xxii USAA Transfer Agency Company 9800 Fredericksburg Road San Antonio, TX78288 Gentlemen: Pursuant to Section 1(b) of the Amended and Restated Transfer Agency Agreement dated as of May 1, 2012, between USAA Mutual Funds Trust (the Trust), formerly known as USAA State Tax-Free Trust, and USAA Transfer Agency Company d/b/a Shareholder Account Services, (the Transfer Agent) please be advised that the Trust has established two new series (New Funds) and five new classes of its shares (New Classes) as set forth below: USAA Target Managed Allocation Fund USAA Global Equity Income Fund Shares USAA Global Equity Income Fund Institutional Shares USAA Capital Growth Fund Institutional Shares USAA Growth & Income Fund Institutional Shares USAA Government Securities Fund Institutional Shares USAA World Growth Fund Institutional Shares Please be further advised that the Trust desires to retain the Transfer Agent to render transfer agency services under the Transfer Agency Agreement to the New Funds and New Classes in accordance with the fee schedule attached hereto as Exhibit A. Please state below whether you are willing to render such services in accordance with the fee schedule attached hereto as Exhibit A. USAA MUTUAL FUNDS TRUST Attest: By: James G. Whetzel Daniel S. McNamara SecretaryPresident Dated:August 7, 2015 We are willing to render services to the New Funds and New Classes in accordance with the fee schedule attached hereto as Exhibit A. USAA TRANSFER AGENCY COMPANY Attest:By: James G. WhetzelTerri Luensmann Secretary Vice President Dated:August 7,2015 Exhibit A USAA Transfer Agency Company Fee Information for Services as Plan, Transfer, and Dividend Disbursing Agent USAA MUTUAL FUNDS TRUST Annual Maintenance Charges- The annual maintenance charge for the following Funds includes the processing of all transactions and correspondence. The fee is billable on a monthly basis at the rate of 1/12 of the annual fee. SAS will charge for each open and funded account as determined in SAS's sole discretion from the month the account is opened through January of the year following the year all funds are redeemed from the account. USAA Global Equity Income Fund Shares$23.00 Annual Transfer Agency Fee - The annual fee for the following includes the processing of all transactions and correspondence. The fee is calculated on average daily net assets at the rates noted below and are accrued daily and paid monthly. USAA Target Managed Allocation Fund0.05% USAA Global Equity Income Fund Institutional Shares0.10% USAA Capital Growth Fund Institutional Shares 0.10% USAA Growth & Income Fund Institutional Shares0.10% USAA Government Securities Fund Institutional Shares0.10% USAA World Growth Fund Institutional Shares0.10% USAA MUTUAL FUNDS TRUST USAA TRANSFER AGENCY COMPANY By:By: Daniel S. McNamaraTerri Luensmann President Vice President Dated:August 7, 2015 Dated:August 7, 2015 Exhibit h ( xxiii) USAA Asset Management Company 9800 Fredericksburg Road San Antonio, TX78288 Gentlemen: Pursuant to paragraph 1(b) of the Administration and Servicing Agreement, dated as of August 1, 2001, between USAA Mutual Funds Trust (the Trust) and USAA Investment Management Company, as amended and transferred to USAA Asset Management Company (the Administrator) pursuant to the Transfer and Assumption Agreement dated December 31, 2011 (Administration and Servicing Agreement), please be advised that the Trust has established two new series of its shares (New Funds) and four New Classes (New Classes) of its shares as set forth below, and please be further advised that the Trust desires to retain the Administrator to render administration and shareholder servicing services under the Administration and Servicing Agreement to the New Funds and New Classes of shares at the fees stated below: USAA Target Managed Allocation Fund0.00% USAA Global Equity Income Fund Shares 0.15% USAA Global Equity Fund Institutional Shares0.10% USAA Growth & Income Fund Institutional Shares0.10% USAA Capital Growth Fund Institutional Shares0.10% USAA Government Securities Fund Institutional Shares 0.10% USAA World Growth Fund Institutional Shares 0.10% In addition, revised Exhibit A to the Administration and Servicing Agreement reflecting the addition of the New Funds and New Classes to the Administration and Servicing Agreement is attached hereto as Exhibit A and is hereby approved. Please state below whether you are willing to render such services at the fees stated above. USAA MUTUAL FUNDS TRUST Attest:By: James G. WhetzelDaniel S. McNamara SecretaryPresident Dated:August 7, 2015 We are willing to render services to the New Funds and New Classes at the fees stated above. In addition, we approve Exhibit A hereto as revised Exhibit A to the Administration and Servicing Agreement. USAA ASSET MANAGEMENT COMPANY Attest:By: James G. WhetzelBrooks Englehardt
